DENNIS, Justice,
dissenting.
I respectfully dissent. Although the assistant district attorney was willing to accept one black person on the jury, she exercised all six of her peremptory challenges against the remaining six black persons in the jury pool leaving only white jurors to determine the defendant’s guilt or innocence. The use by the state of all of its peremptory challenges to exclude blacks from the jury raises the question of the presence of racial discrimination being exercised by the state. In view of this, the trial judge should have required the assistant district attorney to make a showing that each peremptory challenge was unrelated to the prospective juror’s race. See State v. Eames, 365 So.2d 1361, 1364 (La.1979) (concurring opinion).